Citation Nr: 1218685	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to a right knee disability.  



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1970 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for a lumbar spine disability and determined that new and material evidence was not received to reopen a claim for service connection for a left knee disorder

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The RO had previously denied a claim for entitlement to service connection for a left knee condition in an unappealed July 1971 rating decision.  

By this decision the Board will reopen the previously denied claim regarding the left knee.  The issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee disability was last denied in a May 1971 RO rating decision as the evidence of record did not document inservice aggravation of what had been a preservice knee injury.

2.  Evidence submitted since the May 1971 rating decision includes evidence indicating that the Veteran may now have a left knee disorder that is related to his service-connected right knee disorder, and evidence that indicates a possible link with service.  



CONCLUSIONS OF LAW

1.  The May 1971 rating decision, which denied service connection for left knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 
 
2.  Evidence received since the May 1971 rating decision, which denied service connection for left knee disorder, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Given the Board's favorable disposition of the Veteran's request to reopen his claim for service connection for a left knee disorder, the Board finds that any lapse in the duties to notify and assist the Veteran in developing the claim has not been prejudicial.  


New and Material Evidence

The veteran asserts that he has a left knee disorder that was incurred in service or is the result of aggravation by a service-connected right knee disorder.  

In a May 1971 rating action, the RO denied the veteran's claim of entitlement to service-connection for a left knee disorder.  The RO denied the claim with the reasoning that the Veteran had hurt his left knee prior to service and there was no evidence showing that the Veteran sustained any chronic aggravation of the preservice left knee injury during his brief period of service.  The veteran did not file a timely appeal in the year following the issuance of that decision.  Therefore, the 1971 decision is considered final.  38 U.S.C.A. § 7105.  

The veteran filed a petition to reopen the claim of service connection for a left knee disorder in June 2007, which was denied in an August 2008 rating decision.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted, in the original 1971 decision, the RO denied service connection for a left knee disorder with the reasoning that treatment records from the Veteran's brief period of service showed no evidence indicating that his pre-service left knee injury was permanently aggravated by service.  

At the time of the May 1971 decision, the evidence consisted of the veteran's service treatment records and the report of a May 1971 VA examination.  The service records include an October 1970 medical examination report that showed that the veteran had fallen while playing basketball in 1967 prior to service, causing injury to both knees.  Findings included mild to moderate bilateral patellofemoral crepitus, much worse on the right.  X-rays revealed deviation of the patella.  The Diagnoses were chondromalcia, patella, bilateral, more severe on the right and patella alteration, bilateral.  The examiner found that the conditions were not incurred in the line of duty and had existed prior to service (EPTS).    The May1971 VA examination report notes that he Veteran reported injury to both knees during service.  On physical examination, considerable crepitus of the left knee was noted.  Some tenderness and full range of motion were also reported.   

Based upon this evidence, the RO denied service connection for a left knee disorder, finding that the evidence did not show that the left knee condition was aggravated by service.  

Since the May 1971 decision, pertinent evidence added to the record includes a July 2008 VA examination report that noted a history of knee problems stemming from basic training in 1970.  Also noteworthy is the March 2007 report of VA consultation that indicated the Veteran's service-connected right knee disorder has caused pain and weakness and an altered gait pattern that has put significant stress on the left knee, which is now experiencing pain and weakness.

These documents are new and they are material to the matter at hand.  They reflect current treatment for the claimed disability and a possible tie to service and/or a service-connected right knee disorder.   

For these reasons, the Board finds that new and material evidence has been submitted and the claim is reopened.  Adjudication of the veteran's claim does not end with the determination that new and material evidence has been received.  This matter is addressed on a de novo basis below.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.
	

REMAND

The claims file reflects that evidence remains outstanding and that the Veteran has not received an adequate examination.

A July 2008 VA examiner opined that the Veteran's left knee disability was likely related to natural progress rather than to the separate right knee derangement and that there was no temporal relationship between his lumbar spine disability and his right knee disability beyond the normal advancement of "wear and tear" on the back.  However, this examiner failed to provide a rationale for his opinions.  A new VA examination is therefore required.  The examiner should consider all the evidence of record, and comment on the finding in the report of the March 2007 VA consultation that noted the service-connected right knee disorder caused an altered gait pattern that was putting stress on the left knee.  

In a May 2008 VA treatment note, the Veteran reported that he was unemployed and intended to file for Social Security Administration (SSA) benefits due to a medical disability.  The outcome of such an application is not clear from the current record.  These records are potentially pertinent to the issue currently on appeal and should be obtained on remand.

The Veteran wrote that he received all of his treatment for his back and knee conditions at the Durham VA Medical Center (VAMC) in a June 2007 informal claim.  A review of the claims file indicated that he received regular treatment, including physical therapy, from this facility.  VA treatment records dated through July 2009 are located in the claims file and there are no additional electronic medical records.  As these records have been adequately identified and are relevant to the instant claim, they should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration and request all medical records and decisions associated with the Veteran's application for and/or award of benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain the Veteran's updated VA treatment records, including records from the Durham VA Medical Center.  Treatment records dated through July 2009 are located in the claims file.  Copies of any pertinent ongoing treatment records should be obtained. 

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  Following the completion of the development listed above, the RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and likely etiology of the Veteran's claimed lumbar spine disability and left knee disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation of the Veteran's knees and back.  Any tests deemed necessary should be performed.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a lumbar spine disability and/or a left knee disability?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since June 2007.

(b)  Based on a review of the entire record, can it be concluded by clear and unmistakable evidence, that the Veteran had a left knee disability prior to his entrance into service in February 1970?  If so, state (if possible) the approximate date of onset of any such injury, defect, or disorder?  The examiner should specifically comment on the October 1970 Medical Board proceedings which indicated that the Veteran had injured his knees playing basketball in 1967.

(c)  If any such left knee disability preexisted his period of active duty service, can it be concluded that there a worsening of such injury, defect, or disorder during service?  If so, whether such a worsening (i.e., increase in severity) represented the natural progress of the injury, defect, or disorder; or, was such a worsening beyond the natural progress of the injury, defect, or disorder (representing a permanent worsening of the underlying condition).

(d)  If the examiner determines that the claimed left knee disability did not preexist the Veteran's service, is it at least as likely as not (50 percent or greater probability) that any such disability had its onset during the Veteran's period of active duty service from February 1970 to October 1970; or, was such disorder caused by any incident or event that occurred during his period of service?   

(e) With regard to any diagnosed lumbar spine disability, is it at least as likely as not (50 percent or greater probability) that any such disability had its onset during the Veteran's period of active duty service from February 1970 to October 1970; or, was such disorder caused by any incident or event that occurred during his period of service?   

(f) What impact, if any, did the Veteran's service connected right knee disability have on his claimed left knee and/or lumbar spine disabilities?  The examiner should comment on the Veteran's contention that his service connected right knee disability caused him to alter his gait and resulted in the claimed left knee and lumbar spine disabilities.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  The RO/AMC should then readjudicate the Veteran's claims.  If any benefit sought remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


